Exhibit 99.1 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 16 3,520,024 1.06 220,001 7.323 359.66 576 79.5 2/28 6-month LIBOR 976 160,791,223 48.58 164,745 8.505 359.58 595 78.6 2/38 6-month LIBOR 497 113,688,477 34.35 228,749 8.068 479.95 584 76.3 2/28 6-month LIBOR – 60-month Interest Only 86 19,687,155 5.95 228,920 7.773 359.53 662 79.4 2/28 6-month LIBOR –40/30-Year Balloon 22 4,130,913 1.25 187,769 8.173 359.39 589 72.4 3/27 6-month LIBOR 55 9,816,434 2.97 178,481 8.403 359.49 600 76.5 3/37 6-month LIBOR 18 4,183,435 1.26 232,413 7.800 479.97 598 75.3 3/27 6-month LIBOR – 60-month Interest Only 12 3,063,500 0.93 255,292 7.305 359.58 664 75.5 3/27 6-month LIBOR–40/30-Year Balloon 4 872,153 0.26 218,038 8.268 359.63 649 82.1 5/25 6-month LIBOR 19 3,979,269 1.20 209,435 7.886 359.65 602 72.4 5/35 6-month LIBOR 20 3,734,953 1.13 186,748 7.444 480.00 577 72.0 5/25 6-month LIBOR – 120-month Interest Only 12 3,268,606 0.99 272,384 7.039 359.75 659 82.3 5/25 6-month LIBOR – 40/30-Year Balloon 1 244,797 0.07 244,797 6.875 358.00 640 51.6 Total 1,738 330,980,939 100.00 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 1,203 209,374,074 63.26 174,043 8.350 359.57 604 78.4 ARM 480 535 121,606,865 36.74 227,303 8.039 479.95 585 76.1 Total 1,738 330,980,939 100.00 1 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 12 557,935 0.17 46,495 11.493 359.69 597 80.7 50,000.01 – 75,000.00 103 6,541,646 1.98 63,511 10.264 370.62 582 86.2 75,000.01 – 100,000.00 175 15,443,292 4.67 88,247 8.994 378.27 597 79.3 100,000.01 – 150,000.00 431 53,799,804 16.25 124,826 8.465 388.38 599 78.8 150,000.01 – 200,000.00 364 63,801,077 19.28 175,278 8.262 396.74 598 78.4 200,000.01 – 250,000.00 221 49,197,397 14.86 222,613 8.200 405.34 594 77.5 250,000.01 – 300,000.00 147 40,092,464 12.11 272,738 8.096 404.54 590 76.3 300,000.01 – 350,000.00 146 47,226,639 14.27 323,470 7.837 416.09 602 76.0 350,000.01 – 400,000.00 100 37,559,961 11.35 375,600 7.974 424.78 597 76.3 400,000.01 – 450,000.00 31 12,769,224 3.86 411,910 8.124 433.30 596 75.3 450,000.01 – 500,000.00 6 2,919,499 0.88 486,583 7.755 420.03 598 78.0 500,000.01 – 550,000.00 1 520,000 0.16 520,000 6.875 359.00 639 59.1 550,000.01 – 600,000.00 1 552,000 0.17 552,000 6.250 480.00 583 70.8 Total 1,738 330,980,939 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 36 4,324,035 1.31 120,112 8.876 373.14 598 87.0 Alaska 6 1,321,703 0.40 220,284 8.421 384.38 605 84.1 Arizona 94 16,420,771 4.96 174,689 8.173 394.92 609 77.9 Arkansas 3 481,650 0.15 160,550 8.385 412.44 536 82.6 California 258 70,252,909 21.23 272,298 7.731 428.02 584 68.6 Colorado 29 6,079,570 1.84 209,640 8.525 393.17 613 82.1 Connecticut 30 6,644,579 2.01 221,486 7.839 420.77 598 78.3 Delaware 2 543,600 0.16 271,800 8.029 360.00 641 85.5 District of Columbia 6 1,319,540 0.40 219,923 7.435 448.03 554 62.4 Florida 224 40,061,681 12.10 178,847 8.324 399.23 597 76.6 Georgia 78 11,937,257 3.61 153,042 8.807 396.28 604 85.6 Hawaii 8 2,867,538 0.87 358,442 7.436 393.82 589 57.7 Idaho 23 3,510,307 1.06 152,622 8.270 410.02 596 81.4 Illinois 78 15,661,879 4.73 200,793 8.580 389.79 627 79.7 Indiana 18 1,718,713 0.52 95,484 9.768 359.62 603 85.4 Iowa 8 780,598 0.24 97,575 8.316 410.12 618 73.5 Kansas 10 956,739 0.29 95,674 9.638 389.71 598 83.1 Kentucky 12 1,398,931 0.42 116,578 9.310 366.03 582 89.8 Louisiana 19 2,359,823 0.71 124,201 9.129 364.36 613 89.8 Maine 3 466,900 0.14 155,633 8.188 425.80 612 93.9 Maryland 48 11,072,573 3.35 230,679 8.047 424.78 602 80.1 Massachusetts 26 7,353,904 2.22 282,842 7.926 406.76 588 75.6 Michigan 32 3,868,697 1.17 120,897 9.244 368.14 587 82.3 Minnesota 20 4,162,315 1.26 208,116 8.420 395.30 625 78.5 Mississippi 13 1,537,546 0.46 118,273 8.763 372.55 571 81.5 Missouri 57 7,356,336 2.22 129,059 9.133 379.81 594 84.7 Montana 2 502,700 0.15 251,350 8.730 412.76 564 89.3 Nebraska 2 219,441 0.07 109,721 10.019 359.35 587 94.8 Nevada 25 5,053,909 1.53 202,156 7.958 421.50 601 78.6 New Hampshire 6 1,236,886 0.37 206,148 8.181 400.72 590 81.9 New Jersey 67 17,522,484 5.29 261,530 8.437 405.13 600 78.3 New Mexico 11 2,291,500 0.69 208,318 8.354 397.30 620 86.9 New York 60 16,095,705 4.86 268,262 7.663 420.22 590 72.2 North Carolina 41 5,753,818 1.74 140,337 8.731 385.03 607 83.7 North Dakota 1 95,000 0.03 95,000 10.000 360.00 544 95.0 Ohio 22 2,189,648 0.66 99,529 9.105 387.81 604 88.0 Oklahoma 12 1,187,108 0.36 98,926 8.693 359.76 585 82.9 Oregon 29 5,674,874 1.71 195,685 7.882 384.67 598 75.9 Pennsylvania 55 7,636,249 2.31 138,841 8.458 383.28 601 83.7 Rhode Island 3 519,593 0.16 173,198 8.696 437.37 577 80.1 South Carolina 8 1,130,533 0.34 141,317 9.316 383.00 587 82.9 Tennessee 36 4,443,147 1.34 123,421 8.577 375.81 618 89.0 Texas 83 9,326,437 2.82 112,367 8.904 365.27 594 85.2 Utah 26 4,730,881 1.43 181,957 8.125 386.62 594 84.3 Vermont 1 113,400 0.03 113,400 7.875 480.00 552 70.9 Virginia 43 8,685,463 2.62 201,988 8.241 409.68 597 82.4 Washington 42 9,051,552 2.73 215,513 7.863 412.75 586 82.5 West Virginia 9 1,011,290 0.31 112,366 9.079 371.57 594 81.3 Wisconsin 9 1,257,330 0.38 139,703 9.408 365.82 617 87.8 Wyoming 4 791,897 0.24 197,974 8.366 405.78 594 87.3 Total 1,738 330,980,939 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 98 17,868,430 5.40 182,331 7.993 411.78 580 39.9 50.01 – 55.00 40 8,089,821 2.44 202,246 7.643 396.60 587 52.7 55.01 – 60.00 63 14,924,894 4.51 236,903 7.729 412.22 577 58.0 60.01 – 65.00 78 18,881,752 5.70 242,074 7.661 422.13 585 63.1 65.01 – 70.00 120 25,907,961 7.83 215,900 8.003 408.91 574 68.5 70.01 – 75.00 138 29,439,551 8.89 213,330 8.059 408.68 579 73.8 75.01 – 80.00 453 80,458,213 24.31 177,612 8.104 399.49 610 79.4 80.01 – 85.00 198 39,226,149 11.85 198,112 8.350 402.04 585 84.3 85.01 – 90.00 320 61,776,134 18.66 193,050 8.484 405.46 611 89.4 90.01 – 95.00 163 26,455,127 7.99 162,301 8.902 391.75 609 94.8 95.01 – 100.00 67 7,952,908 2.40 118,700 9.752 378.69 629 99.9 Total 1,738 330,980,939 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 95 17,294,930 5.23 182,052 7.943 411.85 582 39.7 50.01 – 55.00 40 8,089,821 2.44 202,246 7.643 396.60 587 52.7 55.01 – 60.00 63 14,924,894 4.51 236,903 7.729 412.22 577 58.0 60.01 – 65.00 78 18,881,752 5.70 242,074 7.661 422.13 585 63.1 65.01 – 70.00 120 25,933,061 7.84 216,109 7.987 408.98 573 68.3 70.01 – 75.00 130 28,226,019 8.53 217,123 8.069 409.98 576 73.6 75.01 – 80.00 241 49,868,340 15.07 206,923 8.094 406.25 586 78.9 80.01 – 85.00 197 39,077,399 11.81 198,362 8.351 402.20 585 84.3 85.01 – 90.00 324 62,585,641 18.91 193,166 8.499 405.26 611 89.2 90.01 – 95.00 165 26,759,877 8.09 162,181 8.881 391.39 609 94.6 95.01 – 100.00 285 39,339,206 11.89 138,032 8.447 386.50 643 83.9 Total 1,738 330,980,939 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 – 5.500 7 1,957,841 0.59 279,692 5.323 433.55 623 52.4 5.501 – 6.000 26 7,287,200 2.20 280,277 5.892 421.25 609 66.5 6.001 – 6.500 65 16,022,459 4.84 246,499 6.340 424.38 605 68.3 6.501 – 7.000 145 31,499,294 9.52 217,237 6.821 403.99 611 73.0 7.001 – 7.500 201 44,090,513 13.32 219,356 7.327 411.21 600 76.0 7.501 – 8.000 295 59,888,810 18.09 203,013 7.797 405.69 601 77.6 8.001 – 8.500 232 45,208,478 13.66 194,864 8.309 404.63 594 79.6 8.501 – 9.000 245 44,719,812 13.51 182,530 8.779 399.09 598 80.5 9.001 – 9.500 160 26,531,282 8.02 165,821 9.315 392.53 597 80.6 9.501 – 10.000 174 29,370,208 8.87 168,794 9.799 392.80 580 80.4 10.001 – 10.500 77 11,427,615 3.45 148,411 10.303 397.22 582 78.8 10.501 – 11.000 59 7,836,388 2.37 132,820 10.767 408.14 567 84.4 11.001 – 11.500 18 2,195,268 0.66 121,959 11.311 385.03 560 79.2 11.501 – 12.000 16 1,392,082 0.42 87,005 11.816 359.66 575 84.6 12.001 – 12.500 9 998,398 0.30 110,933 12.305 395.90 592 86.4 12.501 – 13.000 6 409,105 0.12 68,184 12.728 387.57 578 95.3 13.001 – 13.500 2 100,300 0.03 50,150 13.250 360.00 619 85.0 Greater than 14.000 1 45,889 0.01 45,889 15.875 358.00 506 90.0 Total 1,738 330,980,939 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,368 254,535,055 76.90 186,064 8.246 403.49 594 77.4 Planned Unit Development 211 42,090,788 12.72 199,482 8.091 403.85 601 79.9 Low-Rise Condominium 89 15,143,175 4.58 170,148 8.384 393.84 614 77.4 Two Family Home 50 13,107,270 3.96 262,145 8.374 411.60 602 75.3 Three Family Home 12 4,019,374 1.21 334,948 7.820 446.49 622 73.1 Four Family Home 4 1,241,828 0.38 310,457 8.177 359.26 635 70.3 High-Rise Condominium 4 843,448 0.25 210,862 9.783 413.91 562 73.5 Total 1,738 330,980,939 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,108 246,462,867 74.46 222,439 8.056 408.25 592 75.3 Purchase 482 57,319,747 17.32 118,921 9.009 385.05 616 85.8 Refinance – Rate/Term 148 27,198,325 8.22 183,772 8.238 403.03 595 80.7 Total 1,738 330,980,939 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 1,632 314,087,407 94.90 192,456 8.191 404.73 594 77.3 Investment Property 74 11,919,608 3.60 161,076 9.159 394.70 640 82.7 Second Home 32 4,973,925 1.50 155,435 8.870 367.20 647 78.1 Total 1,738 330,980,939 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 1,203 209,374,074 63.26 174,043 8.350 359.57 604 78.4 Greater than 360 535 121,606,865 36.74 227,303 8.039 479.95 585 76.1 Total 1,738 330,980,939 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,045 186,802,374 56.44 178,758 7.821 408.71 592 79.8 Stated Income 693 144,178,565 43.56 208,050 8.773 397.44 603 74.6 Total 1,738 330,980,939 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 1 153,600 0.05 153,600 6.730 358.00 817 80.0 781 – 800 1 56,700 0.02 56,700 10.550 360.00 782 90.0 761 – 780 4 991,467 0.30 247,867 7.625 375.16 767 85.0 741 – 760 7 1,566,457 0.47 223,780 7.941 385.84 750 76.9 721 – 740 11 2,048,884 0.62 186,262 7.633 366.50 729 81.9 701 – 720 18 3,338,205 1.01 185,456 7.417 386.40 713 75.4 681 – 700 30 5,720,935 1.73 190,698 8.434 401.20 690 84.6 661 – 680 97 19,509,678 5.89 201,131 7.898 381.82 669 81.2 641 – 660 185 37,698,454 11.39 203,775 8.006 389.95 649 79.6 621 – 640 194 36,984,479 11.17 190,642 7.963 395.61 630 80.0 601 – 620 260 45,538,578 13.76 175,148 8.133 401.13 610 80.6 581 – 600 251 47,663,261 14.40 189,893 8.458 409.73 591 79.4 561 – 580 221 39,386,226 11.90 178,218 8.245 405.28 570 74.1 541 – 560 197 37,392,390 11.30 189,809 8.373 422.05 551 75.9 521 – 540 162 34,053,680 10.29 210,208 8.367 415.49 531 73.4 501 – 520 97 18,553,345 5.61 191,272 8.938 413.71 512 68.6 500 or Less 2 324,600 0.10 162,300 9.731 360.00 500 71.7 Total 1,738 330,980,939 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 1,361 245,854,081 74.28 180,642 8.250 399.12 606 80.4 A- 106 24,014,656 7.26 226,553 8.095 415.42 576 72.2 B 166 38,911,285 11.76 234,405 8.101 416.18 567 70.9 C 88 19,050,846 5.76 216,487 8.550 417.94 566 63.8 C- 6 1,214,418 0.37 202,403 8.048 412.82 565 64.7 D 11 1,935,654 0.58 175,969 7.997 461.18 588 57.0 Total 1,738 330,980,939 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 491 96,662,281 29.20 196,868 8.606 402.55 602 78.8 12 72 18,970,393 5.73 263,478 8.144 418.38 598 74.8 24 1,088 198,617,645 60.01 182,553 8.117 404.43 593 77.4 36 87 16,730,620 5.05 192,306 7.611 387.09 611 74.6 Total 1,738 330,980,939 100.00 Months to Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 16 3,520,024 1.06 220,001 7.323 359.66 576 79.5 19 – 24 24 1,581 298,297,768 90.13 188,677 8.286 405.45 595 77.7 32 – 37 36 89 17,935,523 5.42 201,523 8.068 387.62 613 76.3 38 or Greater 60 52 11,227,625 3.39 215,916 7.470 399.68 611 74.7 Total 1,738 330,980,939 100.00 Gross Margins for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 or Less 1 178,341 0.05 178,341 11.375 359.00 506 80.0 1.001 – 2.000 1 242,000 0.07 242,000 7.250 360.00 543 68.6 2.001 – 3.000 1 220,000 0.07 220,000 7.500 480.00 537 77.2 3.001 – 4.000 7 826,417 0.25 118,060 9.295 369.43 640 81.6 4.001 – 5.000 39 7,775,583 2.35 199,374 7.553 369.26 624 76.8 5.001 – 6.000 224 45,468,355 13.74 202,984 7.825 398.62 601 73.0 6.001 – 7.000 1,237 233,056,883 70.41 188,405 8.249 408.70 596 78.6 7.001 – 8.000 228 43,213,360 13.06 189,532 8.698 389.74 590 76.9 Total 1,738 330,980,939 100.00 (1) The weighted average Gross Margin for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.505%. 8 Maximum Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 10.001 – 10.500 1 306,000 0.09 306,000 7.450 356.00 720 85.0 11.001 – 11.500 1 370,000 0.11 370,000 5.350 359.00 680 33.6 11.501 – 12.000 1 244,797 0.07 244,797 6.875 358.00 640 51.6 12.001 – 12.500 9 2,473,591 0.75 274,843 5.692 418.00 620 65.2 12.501 – 13.000 38 9,844,691 2.97 259,071 6.141 406.89 617 68.4 13.001 – 13.500 84 19,884,918 6.01 236,725 6.574 414.16 609 68.8 13.501 – 14.000 172 36,851,210 11.13 214,251 7.031 400.03 608 73.3 14.001 – 14.500 211 45,956,097 13.88 217,801 7.477 408.45 596 76.6 14.501 – 15.000 297 59,343,262 17.93 199,809 7.929 406.58 600 78.2 15.001 – 15.500 222 42,720,467 12.91 192,435 8.409 406.84 591 79.6 15.501 – 16.000 229 41,785,697 12.62 182,470 8.886 400.66 596 80.4 16.001 – 16.500 148 23,861,652 7.21 161,227 9.395 397.39 597 81.1 16.501 – 17.000 151 25,163,605 7.60 166,646 9.820 395.51 580 81.2 17.001 – 17.500 66 9,665,462 2.92 146,446 10.294 401.41 585 78.8 17.501 – 18.000 57 7,495,949 2.26 131,508 10.785 408.56 568 84.1 18.001 – 18.500 18 2,195,268 0.66 121,959 11.311 385.03 560 79.2 18.501 – 19.000 15 1,264,582 0.38 84,305 11.813 359.63 579 85.6 19.001 – 19.500 9 998,398 0.30 110,933 12.305 395.90 592 86.4 Greater than 19.500 9 555,294 0.17 61,699 13.083 380.15 580 93.0 Total 1,738 330,980,939 100.00 (1) The weighted average Maximum Mortgage Rate for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 15.102%. Initial Periodic Rate Caps for the Group 1 Mortgage Loans in the Mortgage Pool(1) Initial Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 19 4,158,236 1.26 218,855 7.443 366.84 591 81.5 1.500 1,378 260,687,179 78.76 189,178 8.264 411.95 595 78.0 2.000 9 1,290,876 0.39 143,431 8.361 359.57 609 76.6 3.000 329 64,300,878 19.43 195,443 8.180 374.45 604 75.7 4.000 1 144,665 0.04 144,665 8.875 356.00 562 49.2 5.000 1 244,797 0.07 244,797 6.875 358.00 640 51.6 6.000 1 154,308 0.05 154,308 6.800 359.00 607 78.0 Total 1,738 330,980,939 100.00 (1) The weighted average Initial Periodic Rate Cap for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.793%. 9 Subsequent Periodic Rate Caps for the Group 1 Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 308 59,350,762 17.93 192,697 8.223 368.62 602 76.3 1.500 1,429 271,485,512 82.02 189,983 8.238 411.52 596 77.8 2.500 1 144,665 0.04 144,665 8.875 356.00 562 49.2 Total 1,738 330,980,939 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.411%. Minimum Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 – 6.000 33 9,245,040 2.79 280,153 5.772 423.86 612 63.5 6.001 – 7.000 210 47,521,753 14.36 226,294 6.659 410.87 609 71.4 7.001 – 8.000 496 103,979,323 31.42 209,636 7.598 408.03 600 76.9 8.001 – 9.000 477 89,928,290 27.17 188,529 8.543 401.87 596 80.0 9.001 – 10.000 334 55,901,489 16.89 167,370 9.570 392.67 588 80.5 Greater than 10.000 188 24,405,045 7.37 129,814 10.774 397.04 575 81.6 Total 1,738 330,980,939 100.00 (1) The weighted average Minimum Mortgage Rate for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 8.236%. 10 Next Adjustment Dates for the Group 1 Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) August 2007 6 1,191,415 0.36 198,569 7.256 359.00 563 84.1 September 2007 4 937,770 0.28 234,443 8.030 360.00 601 73.1 October 2007 6 1,390,839 0.42 231,807 6.903 360.00 570 79.9 October 2008 1 268,861 0.08 268,861 7.350 355.00 637 68.7 November 2008 8 1,382,663 0.42 172,833 8.405 356.00 603 67.4 December 2008 4 807,764 0.24 201,941 9.273 357.00 609 82.4 January 2009 33 6,453,330 1.95 195,555 8.329 381.15 607 78.0 February 2009 353 63,366,175 19.14 179,508 8.329 365.48 598 77.1 March 2009 857 164,311,671 49.64 191,729 8.228 422.32 593 77.6 April 2009 325 61,707,304 18.64 189,869 8.378 406.09 597 78.9 December 2009 1 204,805 0.06 204,805 7.390 357.00 586 85.0 January 2010 2 349,713 0.11 174,857 7.947 358.00 584 81.7 February 2010 28 5,384,726 1.63 192,312 7.990 361.67 613 73.7 March 2010 47 9,061,879 2.74 192,806 8.206 399.36 612 79.5 April 2010 11 2,934,400 0.89 266,764 7.848 404.62 622 70.1 January 2012 1 244,797 0.07 244,797 6.875 358.00 640 51.6 February 2012 10 2,188,875 0.66 218,888 7.844 359.00 605 83.4 March 2012 29 5,906,678 1.78 203,679 7.503 414.52 603 71.7 April 2012 12 2,887,275 0.87 240,606 7.172 403.70 629 76.1 Total 1,738 330,980,939 100.00 (1) The weighted average Next Adjustment Date for the Group 1 Mortgage Loans in the Mortgage Pool as of the Cut-off Date is April 2009. Interest Only Periods for the Group 1 Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,628 304,961,678 92.14 187,323 8.288 407.58 591 77.4 60 98 22,750,655 6.87 232,150 7.710 359.54 662 78.8 120 12 3,268,606 0.99 272,384 7.039 359.75 659 82.3 Total 1,738 330,980,939 100.00 11 GROUP 2 MORTGAGE LOANS Mortgage Loan Programs for the Group 2 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-Month LIBOR 14 5,514,640 0.85 393,903 7.795 359.60 567 79.3 2/28 6-month LIBOR 1,115 212,333,068 32.88 190,433 8.932 359.63 595 81.0 2/38 6-month LIBOR 467 129,730,360 20.09 277,795 8.575 479.96 590 80.5 2/28 6-month LIBOR –120-month Interest Only 1 200,000 0.03 200,000 6.000 358.00 666 64.5 2/28 6-month LIBOR –60-month Interest Only 580 168,976,998 26.16 291,340 8.029 359.47 631 82.1 2/28 6-month LIBOR – 84-month Interest Only 1 379,905 0.06 379,905 8.750 352.00 655 95.0 2/28 6-month LIBOR – 40/30-Year Balloon 22 5,656,673 0.88 257,121 8.215 359.61 588 72.5 3/27 12-month LIBOR 3 632,996 0.10 210,999 6.987 358.09 715 80.0 3/27 6-month LIBOR 82 13,787,123 2.13 168,136 8.943 359.21 589 79.8 3/37 12-month LIBOR 1 216,246 0.03 216,246 6.250 475.00 709 68.6 3/37 6-month LIBOR 20 6,236,407 0.97 311,820 8.274 480.00 602 80.1 3/27 6-month LIBOR – 120-month Interest Only 2 414,800 0.06 207,400 5.625 360.00 726 69.6 3/27 6-month LIBOR – 60-month Interest Only 18 5,326,239 0.82 295,902 7.810 359.15 630 81.7 3/27 12-month LIBOR – 120-month Interest Only 17 3,812,556 0.59 224,268 6.340 359.13 681 60.9 3/27 12-month LIBOR – 36-month Interest Only 5 1,228,000 0.19 245,600 6.732 359.29 703 63.9 5/25 6-month LIBOR 22 5,840,032 0.90 265,456 7.297 359.27 655 70.1 5/25 12-month LIBOR 19 4,396,031 0.68 231,370 6.396 359.39 682 60.7 5/35 6-month LIBOR 23 7,399,368 1.15 321,712 7.170 480.00 609 77.3 5/25 12-month LIBOR – 120-month Interest Only 98 24,134,299 3.74 246,268 6.598 359.62 698 67.2 5/25 12-month LIBOR – 60-month Interest Only 18 3,430,100 0.53 190,561 6.718 359.19 697 68.1 5/25 6-month LIBOR – 120-month Interest Only 55 17,072,642 2.64 310,412 6.688 359.23 675 77.2 7/23 12-month LIBOR 1 182,400 0.03 182,400 6.125 360.00 750 80.0 7/33 1-year CMT 1 241,901 0.04 241,901 6.750 479.00 667 79.3 7/33 12-month LIBOR 7 1,249,250 0.19 178,464 6.070 480.00 709 64.4 7/23 12-month LIBOR – 120-month Interest Only 19 4,413,222 0.68 232,275 6.123 359.32 688 57.9 7/23 12-month LIBOR – 84-month Interest Only 2 353,495 0.05 176,748 5.901 351.38 728 39.7 7/23 6-month LIBOR – 120-month Interest Only 5 1,326,285 0.21 265,257 6.359 356.79 710 72.8 7/33 12-month LIBOR – 120-month Interest Only 1 135,000 0.02 135,000 6.625 477.00 747 43.5 10/20 12-month LIBOR 3 661,487 0.10 220,496 5.849 359.42 673 53.1 10/30 12-month LIBOR 3 560,742 0.09 186,914 6.370 477.88 624 51.8 10/20 12-month LIBOR – 120-month Interest Only 82 19,780,034 3.06 241,220 6.247 359.59 699 57.6 10/30 12-month LIBOR – 120-month Interest Only 1 205,100 0.03 205,100 5.750 480.00 712 56.7 Total 2,708 645,827,401 100.00 12 Original Terms to Stated Maturity for the Group 2 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 2,184 499,853,027 77.40 228,870 8.172 359.50 624 78.7 ARM 480 524 145,974,374 22.60 278,577 8.449 479.94 593 80.0 Total 2,708 645,827,401 100.00 Mortgage Loan Principal Balances for the Group 2 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 12 586,671 0.09 48,889 9.997 399.02 602 57.4 50,000.01 – 75,000.00 114 7,318,613 1.13 64,198 9.909 367.11 579 75.3 75,000.01 – 100,000.00 201 17,661,491 2.73 87,868 9.064 373.61 589 76.5 100,000.01 – 150,000.00 563 70,836,776 10.97 125,820 8.838 379.68 599 79.4 150,000.01 – 200,000.00 531 92,522,762 14.33 174,242 8.398 379.09 615 78.3 200,000.01 – 250,000.00 335 74,761,494 11.58 223,169 8.288 385.10 615 80.0 250,000.01 – 300,000.00 250 68,863,938 10.66 275,456 7.984 385.69 625 78.8 300,000.01 – 350,000.00 153 49,885,746 7.72 326,051 8.038 381.73 626 77.4 350,000.01 – 400,000.00 145 54,124,800 8.38 373,274 7.780 384.28 634 79.3 400,000.01 – 450,000.00 122 52,045,059 8.06 426,599 7.824 393.30 624 79.5 450,000.01 – 500,000.00 107 50,750,961 7.86 474,308 8.133 402.25 619 79.8 500,000.01 – 550,000.00 55 29,048,195 4.50 528,149 8.304 396.66 615 81.5 550,000.01 – 600,000.00 50 28,901,392 4.48 578,028 8.049 400.43 625 81.5 600,000.01 – 650,000.00 32 19,958,534 3.09 623,704 7.857 400.70 608 77.3 650,000.01 – 700,000.00 16 10,837,623 1.68 677,351 8.216 390.23 599 74.0 700,000.01 – 750,000.00 8 5,850,848 0.91 731,356 8.129 389.11 618 77.2 750,000.01 – 800,000.00 3 2,382,757 0.37 794,252 9.267 359.66 658 83.3 800,000.01 – 850,000.00 6 5,015,243 0.78 835,874 8.653 380.17 606 71.9 850,000.01 – 900,000.00 4 3,514,500 0.54 878,625 7.260 389.65 648 78.5 Greater than 900,000.00 1 960,000 0.15 960,000 6.900 480.00 611 80.0 Total 2,708 645,827,401 100.00 13 State Distribution of the Mortgaged Properties for the Group 2 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 45 6,417,880 0.99 142,620 9.507 367.66 579 86.6 Alaska 3 856,158 0.13 285,386 9.376 402.01 556 86.1 Arizona 137 30,726,737 4.76 224,283 8.326 384.55 622 77.7 Arkansas 9 1,101,435 0.17 122,382 9.979 384.75 590 89.1 California 436 161,500,781 25.01 370,415 7.367 385.12 636 75.4 Colorado 38 7,831,139 1.21 206,083 8.170 381.87 621 84.8 Connecticut 37 8,867,750 1.37 239,669 8.713 410.32 598 78.1 Delaware 7 1,416,586 0.22 202,369 9.179 392.27 585 89.3 District of Columbia 8 1,852,907 0.29 231,613 8.495 398.32 637 76.7 Florida 431 94,045,050 14.56 218,202 8.314 384.36 623 78.0 Georgia 75 12,730,766 1.97 169,744 8.851 376.71 609 83.3 Hawaii 4 1,586,610 0.25 396,653 7.968 423.93 578 61.0 Idaho 24 3,673,701 0.57 153,071 8.548 386.55 583 79.2 Illinois 121 28,663,797 4.44 236,891 8.726 382.97 617 80.6 Indiana 22 2,930,584 0.45 133,208 9.575 366.56 588 85.7 Iowa 10 1,205,136 0.19 120,514 9.189 374.88 593 87.4 Kansas 10 1,169,426 0.18 116,943 9.907 359.94 588 85.8 Kentucky 10 1,630,710 0.25 163,071 8.224 371.79 600 79.9 Louisiana 25 3,583,168 0.55 143,327 9.217 369.45 591 85.9 Maine 4 1,930,200 0.30 482,550 8.751 360.00 572 78.0 Maryland 72 18,453,610 2.86 256,300 8.374 403.14 606 80.3 Massachusetts 28 9,796,064 1.52 349,859 8.523 393.56 597 82.2 Michigan 71 9,047,296 1.40 127,427 9.617 375.43 590 85.7 Minnesota 27 6,158,911 0.95 228,108 8.417 393.57 611 80.3 Mississippi 14 2,302,201 0.36 164,443 9.391 373.99 601 86.4 Missouri 37 4,282,027 0.66 115,730 9.184 372.96 596 84.1 Montana 7 2,158,100 0.33 308,300 8.504 432.09 565 77.7 Nebraska 4 388,059 0.06 97,015 9.068 400.67 567 79.4 Nevada 66 16,379,388 2.54 248,173 7.854 378.79 634 77.6 New Hampshire 7 1,511,642 0.23 215,949 8.826 441.41 539 80.5 New Jersey 87 24,304,034 3.76 279,357 8.523 390.72 600 79.1 New Mexico 19 3,099,790 0.48 163,147 8.844 388.04 596 85.8 New York 113 42,687,382 6.61 377,764 8.150 420.05 620 78.3 North Carolina 51 11,319,621 1.75 221,953 9.235 372.66 606 85.7 North Dakota 2 297,250 0.05 148,625 8.637 360.00 604 70.0 Ohio 19 2,153,682 0.33 113,352 9.092 361.57 596 83.3 Oklahoma 20 2,361,301 0.37 118,065 9.472 359.69 576 83.2 Oregon 38 7,273,449 1.13 191,407 7.976 392.03 621 74.4 Pennsylvania 87 13,185,412 2.04 151,556 8.727 388.01 593 81.2 Rhode Island 9 2,282,165 0.35 253,574 8.588 454.73 581 84.6 South Carolina 17 2,388,238 0.37 140,485 9.510 371.93 583 88.2 South Dakota 2 556,700 0.09 278,350 9.834 404.23 577 95.0 Tennessee 49 7,368,581 1.14 150,379 8.889 361.08 594 81.6 Texas 153 23,146,401 3.58 151,284 8.825 366.20 605 83.7 Utah 40 8,909,639 1.38 222,741 8.639 385.03 613 81.4 Vermont 2 281,867 0.04 140,934 7.851 410.51 559 85.6 Virginia 81 20,333,512 3.15 251,031 8.519 385.43 598 79.6 Washington 94 22,735,353 3.52 241,865 7.862 385.20 620 78.2 West Virginia 8 1,361,305 0.21 170,163 9.251 368.90 625 90.2 Wisconsin 25 4,722,597 0.73 188,904 9.315 377.92 598 78.6 Wyoming 3 861,300 0.13 287,100 9.228 360.00 583 92.1 Total 2,708 645,827,401 100.00 14 Loan-to-Value Ratios for the Group 2 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 163 31,777,550 4.92 194,954 7.051 376.80 639 40.0 50.01 – 55.00 58 13,501,531 2.09 232,785 7.450 376.79 620 52.8 55.01 – 60.00 86 19,916,495 3.08 231,587 7.199 380.11 615 57.6 60.01 – 65.00 88 21,898,398 3.39 248,845 7.713 390.03 609 63.0 65.01 – 70.00 127 32,629,879 5.05 256,928 7.718 386.73 610 68.3 70.01 – 75.00 177 42,476,615 6.58 239,981 8.129 400.02 591 73.7 75.01 – 80.00 981 242,197,227 37.50 246,888 8.036 383.93 639 79.7 80.01 – 85.00 256 62,127,961 9.62 242,687 8.491 390.67 583 84.4 85.01 – 90.00 404 102,106,514 15.81 252,739 8.820 392.33 598 89.6 90.01 – 95.00 264 58,404,388 9.04 221,229 9.143 386.96 606 94.8 95.01 – 100.00 104 18,790,841 2.91 180,681 9.334 375.63 626 99.9 Total 2,708 645,827,401 100.00 Combined Loan-to-Value Ratios(1) for the Group 2 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 159 31,048,550 4.81 195,274 7.050 376.92 639 39.9 50.01 – 55.00 57 13,235,332 2.05 232,199 7.489 377.12 618 52.8 55.01 – 60.00 85 19,521,495 3.02 229,665 7.226 380.52 612 57.6 60.01 – 65.00 88 21,617,398 3.35 245,652 7.736 390.81 610 62.8 65.01 – 70.00 125 32,340,500 5.01 258,724 7.727 386.97 608 68.2 70.01 – 75.00 158 38,904,537 6.02 246,231 8.165 403.57 586 73.3 75.01 – 80.00 324 81,307,388 12.59 250,949 8.091 389.45 601 79.1 80.01 – 85.00 261 63,768,080 9.87 244,322 8.445 390.68 584 84.2 85.01 – 90.00 420 106,408,735 16.48 253,354 8.751 391.34 601 89.0 90.01 – 95.00 287 64,559,573 10.00 224,946 8.982 385.96 610 93.4 95.01 – 100.00 744 173,115,812 26.81 232,683 8.183 380.29 654 82.1 Total 2,708 645,827,401 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 15 Current Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.001 – 4.500 1 242,000 0.04 242,000 4.250 358.00 624 45.7 4.501 – 5.000 2 382,000 0.06 191,000 5.000 360.00 711 42.3 5.001 – 5.500 16 4,485,431 0.69 280,339 5.418 363.77 674 68.2 5.501 – 6.000 78 23,278,017 3.60 298,436 5.859 378.17 669 62.6 6.001 – 6.500 190 52,251,997 8.09 275,011 6.328 369.21 669 65.7 6.501 – 7.000 185 56,144,745 8.69 303,485 6.827 378.91 646 75.8 7.001 – 7.500 246 69,399,194 10.75 282,111 7.320 386.23 628 78.6 7.501 – 8.000 327 88,328,098 13.68 270,117 7.805 384.67 628 78.8 8.001 – 8.500 334 81,338,317 12.59 243,528 8.326 394.55 612 79.1 8.501 – 9.000 394 88,370,157 13.68 224,290 8.792 396.27 602 82.5 9.001 – 9.500 325 71,153,576 11.02 218,934 9.287 392.67 590 83.9 9.501 – 10.000 307 59,826,611 9.26 194,875 9.769 387.95 583 85.8 10.001 – 10.500 127 23,388,280 3.62 184,160 10.268 389.59 573 83.8 10.501 – 11.000 104 16,316,004 2.53 156,885 10.785 384.58 580 83.6 11.001 – 11.500 35 4,954,179 0.77 141,548 11.283 389.86 575 81.6 11.501 – 12.000 27 4,285,117 0.66 158,708 11.740 366.19 596 89.1 12.001 – 12.500 5 1,104,179 0.17 220,836 12.325 358.85 588 92.8 12.501 – 13.000 2 296,150 0.05 148,075 12.895 360.00 596 98.6 13.001 – 13.500 1 61,750 0.01 61,750 13.250 360.00 585 95.0 13.501 – 14.000 1 64,350 0.01 64,350 13.750 360.00 667 100.0 Greater than 14.000 1 157,250 0.02 157,250 14.250 360.00 515 85.0 Total 2,708 645,827,401 100.00 Types of Mortgaged Properties for the Group 2 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,897 442,284,781 68.48 233,150 8.247 389.93 611 78.6 Planned Unit Development 463 117,280,804 18.16 253,306 8.251 375.40 620 81.4 Low-Rise Condominium 213 46,463,756 7.19 218,140 8.137 376.93 644 78.6 Two Family Home 97 29,138,270 4.51 300,395 8.416 405.66 632 78.5 High-Rise Condominium 12 3,867,548 0.60 322,296 7.494 359.82 681 70.3 Three Family Home 9 3,204,500 0.50 356,056 6.954 381.74 714 63.5 Four Family Home 12 3,062,316 0.47 255,193 7.745 369.74 642 68.4 Manufactured Housing (1) 5 525,427 0.08 105,085 8.763 359.42 572 57.7 Total 2,708 645,827,401 100.00 (1) Treated as real property. 16 Loan Purposes for the Group 2 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,372 340,142,643 52.67 247,917 8.194 391.89 596 76.0 Purchase 1,208 274,849,124 42.56 227,524 8.454 382.13 637 83.9 Refinance – Rate/Term 128 30,835,635 4.77 240,903 6.723 370.71 666 67.4 Total 2,708 645,827,401 100.00 Occupancy Types for the Group 2 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,522 608,691,503 94.25 241,353 8.246 387.80 614 79.5 Investment Property 154 28,695,810 4.44 186,336 7.972 371.85 670 69.9 Second Home 32 8,440,088 1.31 263,753 8.280 359.70 661 69.3 Total 2,708 645,827,401 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 2 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 2,184 499,853,027 77.40 228,870 8.172 359.50 624 78.7 Greater than 360 524 145,974,374 22.60 278,577 8.449 479.94 593 80.0 Total 2,708 645,827,401 100.00 Loan Documentation Types for the Group 2 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,705 367,919,725 56.97 215,789 8.368 389.83 592 81.3 Stated Income 681 201,309,211 31.17 295,608 8.676 389.96 631 80.2 Reduced 161 39,279,635 6.08 243,973 6.517 360.74 697 65.6 Preferred 50 12,372,831 1.92 247,457 6.081 368.42 711 59.8 Full/Alternative 49 10,622,274 1.64 216,781 6.364 369.63 687 65.8 Stated Income/Stated Asset 19 4,984,253 0.77 262,329 6.562 361.98 683 67.9 No Income/No Asset 18 3,887,823 0.60 215,990 6.544 363.28 696 62.5 No Ratio 16 3,733,499 0.58 233,344 6.595 359.27 699 58.7 Streamlined 9 1,718,150 0.27 190,906 6.391 360.00 706 57.0 Total 2,708 645,827,401 100.00 17 Credit Bureau Risk Scores(1) for the Group 2 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 2 563,400 0.09 281,700 9.171 413.67 803 90.0 781 – 800 5 1,841,891 0.29 368,378 7.678 359.65 791 68.8 761 – 780 16 4,536,307 0.70 283,519 6.832 370.67 767 71.0 741 – 760 41 9,030,210 1.40 220,249 6.905 375.15 750 70.9 721 – 740 55 16,835,514 2.61 306,100 7.477 368.54 729 74.6 701 – 720 119 31,009,929 4.80 260,588 6.864 375.01 710 69.7 681 – 700 117 31,620,342 4.90 270,259 7.338 371.89 690 76.1 661 – 680 200 52,235,177 8.09 261,176 7.641 378.75 670 76.8 641 – 660 278 73,990,142 11.46 266,152 7.962 387.00 650 79.3 621 – 640 303 74,867,873 11.59 247,089 8.052 374.37 630 81.2 601 – 620 377 87,104,216 13.49 231,046 8.380 383.72 610 83.3 581 – 600 322 78,029,363 12.08 242,327 8.598 380.60 591 82.0 561 – 580 268 60,451,836 9.36 225,567 8.724 399.66 570 80.5 541 – 560 229 51,226,740 7.93 223,698 8.797 407.97 551 80.2 521 – 540 215 42,767,797 6.62 198,920 9.029 403.45 531 76.6 501 – 520 155 28,254,311 4.37 182,286 9.402 414.32 512 72.6 500 or Less 6 1,462,352 0.23 243,725 8.733 418.64 500 72.4 Total 2,708 645,827,401 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 2 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 2 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 2,239 542,070,806 83.93 242,104 8.150 383.32 627 79.9 A- 125 33,735,263 5.22 269,882 8.291 391.26 575 77.1 B 188 41,304,732 6.40 219,706 8.740 413.43 561 74.9 C 120 23,310,636 3.61 194,255 8.945 408.29 555 70.3 C- 11 1,588,859 0.25 144,442 9.439 410.46 566 66.0 D 25 3,817,105 0.59 152,684 9.394 399.78 561 56.3 Total 2,708 645,827,401 100.00 Prepayment Penalty Periods for the Group 2 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 780 188,463,103 29.18 241,619 8.593 385.09 616 77.4 12 223 71,672,472 11.10 321,401 8.138 398.50 630 77.6 24 1,422 316,964,658 49.08 222,901 8.316 387.89 604 81.4 36 192 47,026,191 7.28 244,928 7.155 369.99 658 73.1 60 91 21,700,976 3.36 238,472 6.594 381.25 671 73.0 Total 2,708 645,827,401 100.00 18 Months to Next Adjustment Date for the Group 2 Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 15 5,624,798 0.87 374,987 7.780 359.23 571 79.3 13 – 18 16 1 379,905 0.06 379,905 8.750 352.00 655 95.0 19 – 24 24 2,184 516,786,941 80.02 236,624 8.539 389.79 605 81.2 25 – 31 30 2 389,322 0.06 194,661 5.972 420.76 709 73.7 32 – 37 35 146 31,265,045 4.84 214,144 8.147 383.31 618 77.1 38 or Greater 75 360 91,381,390 14.15 253,837 6.579 372.28 683 67.0 Total 2,708 645,827,401 100.00 Gross Margins for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 – 3.000 315 74,885,750 11.60 237,733 6.433 363.47 696 63.5 3.001 – 4.000 20 4,990,972 0.77 249,549 7.690 371.60 654 80.1 4.001 – 5.000 49 11,235,335 1.74 229,293 7.904 367.53 618 78.5 5.001 – 6.000 277 66,269,375 10.26 239,240 8.222 378.72 614 78.2 6.001 – 7.000 1,708 409,412,609 63.39 239,703 8.415 394.25 606 81.0 7.001 – 8.000 290 69,718,463 10.80 240,408 9.037 382.93 598 83.6 8.001 – 9.000 36 6,619,377 1.02 183,872 9.253 359.46 602 84.4 9.001 – 10.000 9 1,199,808 0.19 133,312 10.868 359.52 597 89.7 10.001 – 11.000 3 875,712 0.14 291,904 12.156 358.43 577 94.4 12.001 – 13.000 1 620,000 0.10 620,000 6.250 360.00 649 68.9 Total 2,708 645,827,401 100.00 (1) The weighted average Gross Margin for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.048%. 19 Maximum Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 9.001 – 10.000 1 186,000 0.03 186,000 5.000 360.00 705 55.0 10.001 – 10.500 8 2,051,799 0.32 256,475 5.296 368.55 694 55.9 10.501 – 11.000 46 11,636,826 1.80 252,974 5.826 371.46 697 55.0 11.001 – 11.500 126 29,771,701 4.61 236,283 6.336 361.14 691 61.1 11.501 – 12.000 60 14,694,753 2.28 244,913 6.588 364.71 705 68.3 12.001 – 12.500 64 16,516,836 2.56 258,076 6.650 360.60 681 71.4 12.501 – 13.000 53 17,848,070 2.76 336,756 6.414 375.50 649 73.4 13.001 – 13.500 77 24,758,556 3.83 321,540 6.715 378.60 633 75.6 13.501 – 14.000 165 53,374,758 8.26 323,483 7.167 380.36 626 78.6 14.001 – 14.500 233 67,663,497 10.48 290,401 7.509 388.26 618 80.0 14.501 – 15.000 323 82,082,804 12.71 254,126 7.929 386.15 625 79.0 15.001 – 15.500 325 76,815,051 11.89 236,354 8.462 396.59 604 79.0 15.501 – 16.000 387 85,660,628 13.26 221,345 8.894 397.60 599 82.6 16.001 – 16.500 292 63,757,228 9.87 218,347 9.319 394.62 592 84.0 16.501 – 17.000 268 52,556,358 8.14 196,106 9.793 390.57 582 86.2 17.001 – 17.500 114 20,970,476 3.25 183,952 10.280 393.07 570 83.9 17.501 – 18.000 96 14,928,912 2.31 155,510 10.803 386.96 579 83.3 18.001 – 18.500 36 5,510,778 0.85 153,077 11.437 386.61 577 83.0 18.501 – 19.000 26 4,133,640 0.64 158,986 11.746 366.42 596 88.9 19.001 – 19.500 3 329,229 0.05 109,743 12.294 360.00 602 87.8 Greater than 19.500 5 579,500 0.09 115,900 13.396 360.00 581 94.7 Total 2,708 645,827,401 100.00 (1) The weighted average Maximum Mortgage Rate for the Group 2 Mortgage Loans in the Mortgage Pool as ofthe Cut-off Date was approximately 14.893%. Initial Periodic Rate Caps for the Group 2 Mortgage Loans in the Mortgage Pool(1) Initial Periodic RateCap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 18 7,444,840 1.15 413,602 8.043 359.70 569 78.9 1.500 1,862 437,448,354 67.73 234,935 8.538 395.55 604 81.2 2.000 43 9,233,453 1.43 214,731 6.920 361.52 671 68.3 3.000 495 122,134,849 18.91 246,737 8.285 371.86 616 80.0 5.000 259 61,024,473 9.45 235,616 6.428 364.17 696 62.9 6.000 30 8,323,932 1.29 277,464 6.394 358.99 711 72.8 7.000 1 217,500 0.03 217,500 8.250 360.00 617 80.0 Total 2,708 645,827,401 100.00 (1) The weighted average Initial Periodic Rate Cap for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 2.176%. 20 Subsequent Periodic Rate Caps for the Group 2 Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 452 109,917,895 17.02 243,181 8.425 365.11 612 80.4 1.500 1,945 461,983,695 71.53 237,524 8.480 395.57 605 81.0 2.000 311 73,925,811 11.45 237,704 6.412 363.61 697 63.7 Total 2,708 645,827,401 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.472%. Minimum Mortgage Rates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 – 3.000 307 72,845,995 11.28 237,283 6.406 363.40 697 63.4 3.001 – 4.000 9 2,385,723 0.37 265,080 6.658 358.23 718 80.3 4.001 – 5.000 1 144,020 0.02 144,020 6.750 359.00 712 80.0 5.001 – 6.000 27 10,827,891 1.68 401,033 5.809 386.89 620 72.9 6.001 – 7.000 173 59,939,851 9.28 346,473 6.680 384.05 626 76.5 7.001 – 8.000 529 148,747,906 23.03 281,187 7.606 386.91 623 78.8 8.001 – 9.000 727 169,328,570 26.22 232,914 8.568 395.54 607 80.8 9.001 – 10.000 632 130,980,186 20.28 207,247 9.507 390.51 587 84.8 Greater than 10.000 303 50,627,259 7.84 167,087 10.739 385.02 578 84.3 Total 2,708 645,827,401 100.00 (1) The weighted average Minimum Mortgage Rate for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 7.756%. 21 Next Adjustment Dates for the Group 2 Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) August 2007 7 2,329,133 0.36 332,733 8.236 358.15 590 84.6 September 2007 5 1,738,165 0.27 347,633 7.957 360.00 579 80.0 October 2007 3 1,557,500 0.24 519,167 6.900 360.00 534 70.5 July 2008 1 379,905 0.06 379,905 8.750 352.00 655 95.0 November 2008 5 1,359,236 0.21 271,847 8.136 356.00 617 71.2 December 2008 14 4,000,892 0.62 285,778 8.484 384.10 618 81.6 January 2009 53 12,486,573 1.93 235,596 8.765 359.14 618 81.8 February 2009 548 133,897,859 20.73 244,339 8.360 361.48 611 81.7 March 2009 1,123 258,107,003 39.97 229,837 8.564 403.38 603 80.4 April 2009 441 106,935,378 16.56 242,484 8.681 396.63 603 82.3 August 2009 1 173,076 0.03 173,076 5.625 353.00 708 80.0 October 2009 1 216,246 0.03 216,246 6.250 475.00 709 68.6 November 2009 3 615,376 0.10 205,125 8.100 356.00 655 65.7 December 2009 1 125,432 0.02 125,432 9.990 357.00 542 80.0 January 2010 11 2,378,470 0.37 216,225 7.827 358.00 625 78.6 February 2010 55 12,028,354 1.86 218,697 8.440 359.00 611 80.5 March 2010 58 12,581,892 1.95 216,929 7.855 404.39 627 74.7 April 2010 18 3,535,523 0.55 196,418 8.346 413.69 600 74.9 September 2010 1 342,000 0.05 342,000 6.250 342.00 672 63.3 July 2011 1 191,600 0.03 191,600 7.875 352.00 757 90.0 October 2011 2 717,579 0.11 358,789 7.119 355.00 645 66.2 November 2011 1 646,294 0.10 646,294 6.750 356.00 720 75.9 December 2011 4 892,100 0.14 223,025 6.786 357.00 718 74.6 January 2012 4 1,391,151 0.22 347,788 6.640 358.00 692 70.9 February 2012 50 12,545,169 1.94 250,903 6.663 359.00 679 72.7 March 2012 122 31,888,294 4.94 261,379 6.780 379.93 677 72.2 April 2012 50 13,658,287 2.11 273,166 6.739 378.47 666 66.4 January 2013 1 194,995 0.03 194,995 6.125 346.00 728 49.4 October 2013 3 747,473 0.12 249,158 6.966 355.00 700 66.1 December 2013 2 464,800 0.07 232,400 6.359 391.85 708 69.4 January 2014 4 909,335 0.14 227,334 6.016 358.00 666 61.4 February 2014 5 1,281,601 0.20 256,320 6.223 381.65 701 62.1 March 2014 19 3,945,850 0.61 207,676 6.037 389.78 700 59.6 April 2014 2 357,500 0.06 178,750 5.997 450.63 711 68.1 November 2016 1 297,742 0.05 297,742 7.000 476.00 580 49.8 December 2016 1 150,000 0.02 150,000 6.250 357.00 763 13.6 January 2017 6 1,785,000 0.28 297,500 6.176 358.00 666 57.7 February 2017 17 4,442,623 0.69 261,331 6.182 359.00 702 64.0 March 2017 47 10,582,848 1.64 225,167 6.272 360.00 701 55.9 April 2017 17 3,949,150 0.61 232,303 6.154 374.22 697 55.5 Total 2,708 645,827,401 100.00 (1) The weighted average Next Adjustment Date for the Group 2 Mortgage Loans in the Mortgage Pool as of the Cut-off Date is October 2009. Interest Only Periods for the Group 2 Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,803 394,638,725 61.11 218,879 8.668 404.00 596 80.0 36 5 1,228,000 0.19 245,600 6.732 359.29 703 63.9 60 616 177,733,337 27.52 288,528 7.997 359.45 633 81.8 84 3 733,400 0.11 244,467 7.377 351.70 690 68.3 120 281 71,493,939 11.07 254,427 6.465 359.99 692 66.1 Total 2,708 645,827,401 100.00 22 THE MORTGAGE LOANS Mortgage Loan Programs for the Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 30 9,034,663 0.92 301,155 7.611 359.62 570 79.4 2/28 6-month LIBOR 2,091 373,124,291 38.20 178,443 8.748 359.61 595 80.0 2/38 6-month LIBOR 964 243,418,837 24.92 252,509 8.338 479.95 587 78.5 2/28 6-month LIBOR – 120-month Interest Only 1 200,000 0.02 200,000 6.000 358.00 666 64.5 2/28 6-month LIBOR – 60-month Interest Only 666 188,664,153 19.31 283,280 8.002 359.47 635 81.8 2/28 6-month LIBOR – 84-month Interest Only 1 379,905 0.04 379,905 8.750 352.00 655 95.0 2/28 6-month LIBOR –40/30-Year Balloon 44 9,787,586 1.00 222,445 8.197 359.52 589 72.4 3/27 12-month LIBOR 3 632,996 0.06 210,999 6.987 358.09 715 80.0 3/27 6-month LIBOR 137 23,603,558 2.42 172,289 8.718 359.33 593 78.4 3/37 12-month LIBOR 1 216,246 0.02 216,246 6.250 475.00 709 68.6 3/37 6-month LIBOR 38 10,419,842 1.07 274,206 8.084 479.99 601 78.2 3/27 6-month LIBOR – 120-month Interest Only 2 414,800 0.04 207,400 5.625 360.00 726 69.6 3/27 6-month LIBOR – 60-month Interest Only 30 8,389,739 0.86 279,658 7.625 359.31 643 79.5 3/27 12-month LIBOR – 120-month Interest Only 17 3,812,556 0.39 224,268 6.340 359.13 681 60.9 3/27 12-month LIBOR – 36-month Interest Only 5 1,228,000 0.13 245,600 6.732 359.29 703 63.9 3/27 6-month LIBOR –40/30-Year Balloon 4 872,153 0.09 218,038 8.268 359.63 649 82.1 5/25 12-month LIBOR 19 4,396,031 0.45 231,370 6.396 359.39 682 60.7 5/25 6-month LIBOR 41 9,819,302 1.01 239,495 7.535 359.43 634 71.0 5/35 6-month LIBOR 43 11,134,321 1.14 258,938 7.262 480.00 598 75.5 5/25 6-month LIBOR – 120-month Interest Only 67 20,341,248 2.08 303,601 6.745 359.32 672 78.1 5/25 12-month LIBOR – 120-month Interest Only 98 24,134,299 2.47 246,268 6.598 359.62 698 67.2 5/25 12-month LIBOR – 60-month Interest Only 18 3,430,100 0.35 190,561 6.718 359.19 697 68.1 5/25 6-month LIBOR – 40/30-Year Balloon 1 244,797 0.03 244,797 6.875 358.00 640 51.6 7/23 12-month LIBOR 1 182,400 0.02 182,400 6.125 360.00 750 80.0 7/33 1-year CMT 1 241,901 0.02 241,901 6.750 479.00 667 79.3 7/33 12-month LIBOR 7 1,249,250 0.13 178,464 6.070 480.00 709 64.4 7/23 12-month LIBOR – 120-month Interest Only 19 4,413,222 0.45 232,275 6.123 359.32 688 57.9 7/23 12-month LIBOR – 84-month Interest Only 2 353,495 0.04 176,748 5.901 351.38 728 39.7 7/23 6-month LIBOR – 120-month Interest Only 5 1,326,285 0.14 265,257 6.359 356.79 710 72.8 7/33 12-month LIBOR – 120-month Interest Only 1 135,000 0.01 135,000 6.625 477.00 747 43.5 10/20 12-month LIBOR 3 661,487 0.07 220,496 5.849 359.42 673 53.1 10/30 12-month LIBOR 3 560,742 0.06 186,914 6.370 477.88 624 51.8 10/20 12-month LIBOR – 120-month Interest Only 82 19,780,034 2.02 241,220 6.247 359.59 699 57.6 10/30 12-month LIBOR – 120-month Interest Only 1 205,100 0.02 205,100 5.750 480.00 712 56.7 Total 4,446 976,808,340 100.00 23 Original Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 3,387 709,227,101 72.61 209,397 8.224 359.52 618 78.6 ARM 480 1,059 267,581,239 27.39 252,674 8.263 479.95 589 78.2 Total 4,446 976,808,340 100.00 Mortgage Loan Principal Balances for the Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 24 1,144,606 0.12 47,692 10.726 379.85 600 68.8 50,000.01 – 75,000.00 217 13,860,259 1.42 63,872 10.077 368.76 580 80.4 75,000.01 – 100,000.00 376 33,104,783 3.39 88,045 9.031 375.78 593 77.8 100,000.01 – 150,000.00 994 124,636,580 12.76 125,389 8.677 383.44 599 79.2 150,000.01 – 200,000.00 895 156,323,839 16.00 174,664 8.342 386.29 608 78.4 200,000.01 – 250,000.00 556 123,958,891 12.69 222,948 8.253 393.13 607 79.0 250,000.01 – 300,000.00 397 108,956,402 11.15 274,449 8.025 392.63 612 77.9 300,000.01 – 350,000.00 299 97,112,385 9.94 324,791 7.940 398.44 614 76.7 350,000.01 – 400,000.00 245 91,684,761 9.39 374,224 7.860 400.87 618 78.1 400,000.01 – 450,000.00 153 64,814,283 6.64 423,623 7.883 401.18 619 78.7 450,000.01 – 500,000.00 113 53,670,460 5.49 474,960 8.113 403.22 618 79.7 500,000.01 – 550,000.00 56 29,568,195 3.03 528,003 8.279 395.99 616 81.1 550,000.01 – 600,000.00 51 29,453,392 3.02 577,517 8.015 401.92 624 81.3 600,000.01 – 650,000.00 32 19,958,534 2.04 623,704 7.857 400.70 608 77.3 650,000.01 – 700,000.00 16 10,837,623 1.11 677,351 8.216 390.23 599 74.0 700,000.01 – 750,000.00 8 5,850,848 0.60 731,356 8.129 389.11 618 77.2 750,000.01 – 800,000.00 3 2,382,757 0.24 794,252 9.267 359.66 658 83.3 800,000.01 – 850,000.00 6 5,015,243 0.51 835,874 8.653 380.17 606 71.9 850,000.01 – 900,000.00 4 3,514,500 0.36 878,625 7.260 389.65 648 78.5 Greater than 900,000.00 1 960,000 0.10 960,000 6.900 480.00 611 80.0 Total 4,446 976,808,340 100.00 24 State Distribution of the Mortgaged Properties for the Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 81 10,741,914 1.10 132,616 9.253 369.86 586 86.7 Alaska 9 2,177,861 0.22 241,985 8.797 391.31 585 84.9 Arizona 231 47,147,507 4.83 204,102 8.273 388.16 617 77.8 Arkansas 12 1,583,085 0.16 131,924 9.494 393.17 574 87.1 California 694 231,753,690 23.73 333,939 7.478 398.12 620 73.3 Colorado 67 13,910,710 1.42 207,623 8.325 386.81 618 83.6 Connecticut 67 15,512,330 1.59 231,527 8.339 414.80 598 78.2 Delaware 9 1,960,186 0.20 217,798 8.860 383.32 600 88.2 District of Columbia 14 3,172,447 0.32 226,603 8.054 419.00 603 70.8 Florida 655 134,106,731 13.73 204,743 8.317 388.80 615 77.6 Georgia 153 24,668,023 2.53 161,229 8.829 386.18 607 84.4 Hawaii 12 4,454,148 0.46 371,179 7.625 404.54 585 58.8 Idaho 47 7,184,008 0.74 152,851 8.412 398.02 590 80.3 Illinois 199 44,325,676 4.54 222,742 8.674 385.38 620 80.3 Indiana 40 4,649,297 0.48 116,232 9.646 363.99 593 85.6 Iowa 18 1,985,734 0.20 110,319 8.846 388.73 603 81.9 Kansas 20 2,126,165 0.22 106,308 9.786 373.34 593 84.6 Kentucky 22 3,029,641 0.31 137,711 8.726 369.13 591 84.5 Louisiana 44 5,942,991 0.61 135,068 9.182 367.43 600 87.5 Maine 7 2,397,100 0.25 342,443 8.642 372.82 580 81.1 Maryland 120 29,526,183 3.02 246,052 8.251 411.25 605 80.2 Massachusetts 54 17,149,967 1.76 317,592 8.267 399.22 593 79.4 Michigan 103 12,915,993 1.32 125,398 9.505 373.25 589 84.7 Minnesota 47 10,321,227 1.06 219,601 8.418 394.27 617 79.6 Mississippi 27 3,839,747 0.39 142,213 9.139 373.41 589 84.4 Missouri 94 11,638,362 1.19 123,812 9.152 377.29 595 84.5 Montana 9 2,660,800 0.27 295,644 8.547 428.44 565 79.9 Nebraska 6 607,500 0.06 101,250 9.411 385.74 574 84.9 Nevada 91 21,433,297 2.19 235,531 7.878 388.86 627 77.8 New Hampshire 13 2,748,528 0.28 211,425 8.536 423.10 562 81.1 New Jersey 154 41,826,518 4.28 271,601 8.487 396.76 600 78.7 New Mexico 30 5,391,290 0.55 179,710 8.636 391.98 606 86.3 New York 173 58,783,087 6.02 339,787 8.016 420.10 612 76.7 North Carolina 92 17,073,439 1.75 185,581 9.065 376.83 606 85.0 North Dakota 3 392,250 0.04 130,750 8.967 360.00 589 76.1 Ohio 41 4,343,330 0.44 105,935 9.099 374.80 600 85.6 Oklahoma 32 3,548,409 0.36 110,888 9.212 359.72 579 83.1 Oregon 67 12,948,324 1.33 193,259 7.935 388.80 611 75.1 Pennsylvania 142 20,821,661 2.13 146,631 8.628 386.28 596 82.1 Rhode Island 12 2,801,758 0.29 233,480 8.608 451.51 580 83.8 South Carolina 25 3,518,772 0.36 140,751 9.448 375.49 584 86.5 South Dakota 2 556,700 0.06 278,350 9.834 404.23 577 95.0 Tennessee 85 11,811,728 1.21 138,962 8.771 366.62 603 84.4 Texas 236 32,472,837 3.32 137,597 8.848 365.93 602 84.2 Utah 66 13,640,520 1.40 206,675 8.461 385.58 606 82.5 Vermont 3 395,267 0.04 131,756 7.858 430.45 557 81.4 Virginia 124 29,018,975 2.97 234,024 8.436 392.69 597 80.4 Washington 136 31,786,905 3.25 233,727 7.862 393.04 610 79.4 West Virginia 17 2,372,595 0.24 139,564 9.178 370.04 612 86.4 Wisconsin 34 5,979,927 0.61 175,880 9.335 375.37 602 80.5 Wyoming 7 1,653,197 0.17 236,171 8.815 381.93 588 89.8 Total 4,446 976,808,340 100.00 25 Loan-to-Value Ratios for the Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 261 49,645,981 5.08 190,214 7.390 389.39 617 40.0 50.01 – 55.00 98 21,591,352 2.21 220,320 7.522 384.21 607 52.8 55.01 – 60.00 149 34,841,389 3.57 233,835 7.426 393.86 599 57.8 60.01 – 65.00 166 40,780,150 4.17 245,664 7.689 404.89 598 63.1 65.01 – 70.00 247 58,537,840 5.99 236,995 7.844 396.54 594 68.4 70.01 – 75.00 315 71,916,166 7.36 228,305 8.100 403.56 586 73.8 75.01 – 80.00 1,434 322,655,440 33.03 225,004 8.053 387.81 631 79.6 80.01 – 85.00 454 101,354,110 10.38 223,247 8.436 395.07 583 84.4 85.01 – 90.00 724 163,882,648 16.78 226,357 8.693 397.28 603 89.5 90.01 – 95.00 427 84,859,515 8.69 198,734 9.068 388.45 606 94.8 95.01 – 100.00 171 26,743,750 2.74 156,396 9.458 376.54 627 99.9 Total 4,446 976,808,340 100.00 Combined Loan-to-Value Ratios(1) for the Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 254 48,343,481 4.95 190,329 7.370 389.42 618 39.8 50.01 – 55.00 97 21,325,153 2.18 219,847 7.547 384.51 606 52.8 55.01 – 60.00 148 34,446,389 3.53 232,746 7.444 394.25 597 57.8 60.01 – 65.00 166 40,499,150 4.15 243,971 7.701 405.41 599 63.0 65.01 – 70.00 245 58,273,561 5.97 237,851 7.843 396.77 593 68.2 70.01 – 75.00 288 67,130,556 6.87 233,092 8.125 406.27 582 73.4 75.01 – 80.00 565 131,175,728 13.43 232,169 8.092 395.84 595 79.0 80.01 – 85.00 458 102,845,480 10.53 224,553 8.409 395.06 584 84.2 85.01 – 90.00 744 168,994,376 17.30 227,143 8.658 396.50 605 89.1 90.01 – 95.00 452 91,319,449 9.35 202,034 8.952 387.55 610 93.7 95.01 – 100.00 1,029 212,455,018 21.75 206,467 8.232 381.44 652 82.4 Total 4,446 976,808,340 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 26 Current Mortgage Rates for the Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 4.001 – 4.500 1 242,000 0.02 242,000 4.250 358.00 624 45.7 4.501 – 5.000 2 382,000 0.04 191,000 5.000 360.00 711 42.3 5.001 – 5.500 23 6,443,271 0.66 280,142 5.389 384.98 659 63.4 5.501 – 6.000 104 30,565,217 3.13 293,896 5.867 388.44 655 63.5 6.001 – 6.500 255 68,274,456 6.99 267,743 6.331 382.16 654 66.3 6.501 – 7.000 330 87,644,039 8.97 265,588 6.824 387.92 633 74.8 7.001 – 7.500 447 113,489,707 11.62 253,892 7.323 395.93 617 77.6 7.501 – 8.000 622 148,216,908 15.17 238,291 7.802 393.16 617 78.3 8.001 – 8.500 566 126,546,795 12.96 223,581 8.320 398.15 606 79.3 8.501 – 9.000 639 133,089,969 13.62 208,279 8.787 397.22 601 81.8 9.001 – 9.500 485 97,684,857 10.00 201,412 9.294 392.63 592 83.0 9.501 – 10.000 481 89,196,818 9.13 185,440 9.779 389.55 582 84.0 10.001 – 10.500 204 34,815,895 3.56 170,666 10.279 392.10 576 82.1 10.501 – 11.000 163 24,152,391 2.47 148,174 10.779 392.23 576 83.9 11.001 – 11.500 53 7,149,447 0.73 134,895 11.291 388.38 570 80.9 11.501 – 12.000 43 5,677,200 0.58 132,028 11.758 364.59 590 88.0 12.001 – 12.500 14 2,102,577 0.22 150,184 12.316 376.44 590 89.8 12.501 – 13.000 8 705,255 0.07 88,157 12.798 375.99 586 96.7 13.001 – 13.500 3 162,050 0.02 54,017 13.250 360.00 606 88.8 13.501 – 14.000 1 64,350 0.01 64,350 13.750 360.00 667 100.0 Greater than 14.000 2 203,139 0.02 101,570 14.617 359.55 513 86.1 Total 4,446 976,808,340 100.00 Types of Mortgaged Properties for the Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 3,265 696,819,835 71.34 213,421 8.246 394.89 605 78.2 Planned Unit Development 674 159,371,592 16.32 236,456 8.209 382.91 615 81.0 Low-Rise Condominium 302 61,606,931 6.31 203,996 8.198 381.09 637 78.3 Two Family Home 147 42,245,540 4.32 287,385 8.403 407.50 623 77.5 Three Family Home 21 7,223,874 0.74 343,994 7.436 417.77 663 68.9 High-Rise Condominium 16 4,710,996 0.48 294,437 7.904 369.50 660 70.9 Four Family Home 16 4,304,144 0.44 269,009 7.869 366.72 640 69.0 Manufactured Housing (1) 5 525,427 0.05 105,085 8.763 359.42 572 57.7 Total 4,446 976,808,340 100.00 (1) Treated as real property. 27 Loan Purposes for the Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 2,480 586,605,509 60.05 236,534 8.136 398.76 595 75.7 Purchase 1,690 332,168,871 34.01 196,550 8.550 382.64 633 84.2 Refinance – Rate/Term 276 58,033,960 5.94 210,268 7.433 385.86 633 73.6 Total 4,446 976,808,340 100.00 Occupancy Types for the Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 4,154 922,778,910 94.47 222,142 8.227 393.56 607 78.8 Investment Property 228 40,615,417 4.16 178,138 8.321 378.55 662 73.7 Second Home 64 13,414,013 1.37 209,594 8.498 362.48 656 72.6 Total 4,446 976,808,340 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 301 – 360 3,387 709,227,101 72.61 209,397 8.224 359.52 618 78.6 Greater than 360 1,059 267,581,239 27.39 252,674 8.263 479.95 589 78.2 Total 4,446 976,808,340 100.00 Loan Documentation Types for the Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 2,750 554,722,099 56.79 201,717 8.184 396.19 592 80.8 Stated Income 1,374 345,487,776 35.37 251,447 8.717 393.08 619 77.9 Reduced 161 39,279,635 4.02 243,973 6.517 360.74 697 65.6 Preferred 50 12,372,831 1.27 247,457 6.081 368.42 711 59.8 Full/Alternative 49 10,622,274 1.09 216,781 6.364 369.63 687 65.8 Stated Income/Stated Asset 19 4,984,253 0.51 262,329 6.562 361.98 683 67.9 No Income/No Asset 18 3,887,823 0.40 215,990 6.544 363.28 696 62.5 No Ratio 16 3,733,499 0.38 233,344 6.595 359.27 699 58.7 Streamlined 9 1,718,150 0.18 190,906 6.391 360.00 706 57.0 Total 4,446 976,808,340 100.00 28 Credit Bureau Risk Scores(1) for the Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 3 717,000 0.07 239,000 8.648 401.75 806 87.9 781 – 800 6 1,898,591 0.19 316,432 7.763 359.66 791 69.4 761 – 780 20 5,527,775 0.57 276,389 6.975 371.48 767 73.5 741 – 760 48 10,596,667 1.08 220,764 7.058 376.73 750 71.8 721 – 740 66 18,884,397 1.93 286,127 7.494 368.32 729 75.4 701 – 720 137 34,348,135 3.52 250,716 6.918 376.12 711 70.3 681 – 700 147 37,341,276 3.82 254,022 7.506 376.38 690 77.4 661 – 680 297 71,744,855 7.34 241,565 7.711 379.59 670 78.0 641 – 660 463 111,688,597 11.43 241,228 7.977 388.00 650 79.4 621 – 640 497 111,852,352 11.45 225,055 8.023 381.40 630 80.8 601 – 620 637 132,642,795 13.58 208,230 8.295 389.70 610 82.4 581 – 600 573 125,692,624 12.87 219,359 8.545 391.64 591 81.0 561 – 580 489 99,838,062 10.22 204,168 8.535 401.87 570 78.0 541 – 560 426 88,619,130 9.07 208,026 8.618 413.91 551 78.3 521 – 540 377 76,821,477 7.86 203,770 8.736 408.79 531 75.2 501 – 520 252 46,807,656 4.79 185,745 9.218 414.08 512 71.0 500 or Less 8 1,786,952 0.18 223,369 8.914 407.99 500 72.3 Total 4,446 976,808,340 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 3,600 787,924,887 80.66 218,868 8.181 388.25 620 80.1 A- 231 57,749,919 5.91 250,000 8.209 401.31 576 75.1 B 354 80,216,017 8.21 226,599 8.430 414.76 564 73.0 C 208 42,361,482 4.34 203,661 8.767 412.63 560 67.4 C- 17 2,803,277 0.29 164,899 8.837 411.48 566 65.4 D 36 5,752,758 0.59 159,799 8.924 420.44 570 56.5 Total 4,446 976,808,340 100.00 29 Prepayment Penalty Periods for the Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,271 285,125,384 29.19 224,332 8.597 391.01 612 77.9 12 295 90,642,866 9.28 307,264 8.139 402.66 624 77.0 24 2510 515,582,304 52.78 205,411 8.239 394.26 600 79.9 36 279 63,756,811 6.53 228,519 7.274 374.48 645 73.5 60 91 21,700,976 2.22 238,472 6.594 381.25 671 73.0 Total 4,446 976,808,340 100.00 Months to Next Adjustment Date for the Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 – 6 6 31 9,144,821 0.94 294,994 7.604 359.40 573 79.4 13 – 18 16 1 379,905 0.04 379,905 8.750 352.00 655 95.0 19 – 24 24 3,765 815,084,709 83.44 216,490 8.446 395.52 602 79.9 25 – 31 30 2 389,322 0.04 194,661 5.972 420.76 709 73.7 32 – 37 35 235 49,200,568 5.04 209,364 8.118 384.88 616 76.8 38 or Greater 74 412 102,609,014 10.50 249,051 6.677 375.28 675 67.9 Total 4,446 976,808,340 100.00 Gross Margins for the Mortgage Loans in the Mortgage Pool(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 or Less 1 178,341 0.02 178,341 11.375 359.00 506 80.0 1.001 – 2.000 1 242,000 0.02 242,000 7.250 360.00 543 68.6 2.001 – 3.000 316 75,105,750 7.69 237,676 6.436 363.81 695 63.6 3.001 – 4.000 27 5,817,390 0.60 215,459 7.918 371.29 652 80.3 4.001 – 5.000 88 19,010,918 1.95 216,033 7.760 368.23 621 77.8 5.001 – 6.000 501 111,737,729 11.44 223,029 8.061 386.82 609 76.1 6.001 – 7.000 2,945 642,469,492 65.77 218,156 8.355 399.50 602 80.1 7.001 – 8.000 518 112,931,823 11.56 218,015 8.907 385.53 595 81.0 8.001 – 9.000 36 6,619,377 0.68 183,872 9.253 359.46 602 84.4 9.001 – 10.000 9 1,199,808 0.12 133,312 10.868 359.52 597 89.7 10.001 – 11.000 3 875,712 0.09 291,904 12.156 358.43 577 94.4 12.001 – 13.000 1 620,000 0.06 620,000 6.250 360.00 649 68.9 Total 4,446 976,808,340 100.00 (1) The weighted average Gross Margin for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 6.203%. 30 Maximum Mortgage Rates for the Mortgage Loans in the Mortgage Pool(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 9.001 – 10.000 1 186,000 0.02 186,000 5.000 360.00 705 55.0 10.001 – 10.500 9 2,357,799 0.24 261,978 5.575 366.92 697 59.7 10.501 – 11.000 46 11,636,826 1.19 252,974 5.826 371.46 697 55.0 11.001 – 11.500 127 30,141,701 3.09 237,336 6.324 361.11 691 60.7 11.501 – 12.000 61 14,939,550 1.53 244,911 6.593 364.60 704 68.1 12.001 – 12.500 73 18,990,427 1.94 260,143 6.525 368.08 673 70.6 12.501 – 13.000 91 27,692,761 2.84 304,316 6.317 386.66 638 71.6 13.001 – 13.500 161 44,643,474 4.57 277,289 6.652 394.44 623 72.6 13.501 – 14.000 337 90,225,968 9.24 267,733 7.111 388.39 618 76.4 14.001 – 14.500 444 113,619,594 11.63 255,900 7.496 396.43 609 78.6 14.501 – 15.000 620 141,426,066 14.48 228,107 7.929 394.72 614 78.7 15.001 – 15.500 547 119,535,518 12.24 218,529 8.443 400.25 599 79.2 15.501 – 16.000 616 127,446,325 13.05 206,893 8.891 398.60 598 81.9 16.001 – 16.500 440 87,618,880 8.97 199,134 9.340 395.37 593 83.2 16.501 – 17.000 419 77,719,963 7.96 185,489 9.802 392.17 581 84.6 17.001 – 17.500 180 30,635,938 3.14 170,200 10.284 395.70 575 82.3 17.501 – 18.000 153 22,424,861 2.30 146,568 10.797 394.18 575 83.6 18.001 – 18.500 54 7,706,046 0.79 142,705 11.401 386.16 572 81.9 18.501 – 19.000 41 5,398,223 0.55 131,664 11.761 364.83 592 88.1 19.001 – 19.500 12 1,327,628 0.14 110,636 12.302 387.00 594 86.7 Greater than 19.500 14 1,134,794 0.12 81,057 13.242 369.86 580 93.9 Total 4,446 976,808,340 100.00 (1) The weighted average Maximum Mortgage Rate for the Mortgage Loans in the Mortgage Pool as ofthe Cut-off Date was approximately 14.964%. Initial Periodic Rate Caps for the Mortgage Loans in the Mortgage Pool(1) Initial Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 37 11,603,076 1.19 313,597 7.828 362.26 577 79.9 1.500 3,240 698,135,533 71.47 215,474 8.436 401.68 600 80.0 2.000 52 10,524,329 1.08 202,391 7.097 361.28 664 69.4 3.000 824 186,435,727 19.09 226,257 8.249 372.75 612 78.6 4.000 1 144,665 0.01 144,665 8.875 356.00 562 49.2 5.000 260 61,269,270 6.27 235,651 6.430 364.15 696 62.9 6.000 31 8,478,240 0.87 273,492 6.401 358.99 709 72.9 7.000 1 217,500 0.02 217,500 8.250 360.00 617 80.0 Total 4,446 976,808,340 100.00 (1) The weighted average Initial Periodic Rate Cap for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 2.046% 31 Subsequent Periodic Rate Caps for the Mortgage Loans in the Mortgage Pool(1) Subsequent Periodic RateCap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1.000 760 169,268,657 17.33 222,722 8.354 366.34 609 79.0 1.500 3,374 733,469,207 75.09 217,389 8.391 401.47 602 79.9 2.000 311 73,925,811 7.57 237,704 6.412 363.61 697 63.7 2.500 1 144,665 0.01 144,665 8.875 356.00 562 49.2 Total 4,446 976,808,340 100.00 (1) The weighted average Subsequent Periodic Rate Cap for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 1.451%. Minimum Mortgage Rates for the Mortgage Loans in the Mortgage Pool(1) Range of Minimum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 2.001 – 3.000 307 72,845,995 7.46 237,283 6.406 363.40 697 63.4 3.001 – 4.000 9 2,385,723 0.24 265,080 6.658 358.23 718 80.3 4.001 – 5.000 1 144,020 0.01 144,020 6.750 359.00 712 80.0 5.001 – 6.000 60 20,072,931 2.05 334,549 5.792 403.91 616 68.5 6.001 – 7.000 383 107,461,604 11.00 280,579 6.671 395.91 618 74.3 7.001 – 8.000 1,025 252,727,229 25.87 246,563 7.603 395.60 614 78.0 8.001 – 9.000 1,204 259,256,859 26.54 215,330 8.559 397.74 603 80.6 9.001 – 10.000 966 186,881,676 19.13 193,459 9.526 391.16 587 83.5 Greater than 10.000 491 75,032,304 7.68 152,815 10.750 388.93 577 83.4 Total 4,446 976,808,340 100.00 (1) The weighted average Minimum Mortgage Rate for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date was approximately 7.918%. 32 Next Adjustment Dates for the Mortgage Loans in the Mortgage Pool(1) Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) August 2007 13 3,520,547 0.36 270,811 7.905 358.44 580 84.4 September 2007 9 2,675,935 0.27 297,326 7.983 360.00 587 77.6 October 2007 9 2,948,339 0.30 327,593 6.901 360.00 551 74.9 July 2008 1 379,905 0.04 379,905 8.750 352.00 655 95.0 October 2008 1 268,861 0.03 268,861 7.350 355.00 637 68.7 November 2008 13 2,741,899 0.28 210,915 8.272 356.00 610 69.3 December 2008 18 4,808,656 0.49 267,148 8.617 379.55 616 81.8 January 2009 86 18,939,903 1.94 220,231 8.617 366.64 614 80.5 February 2009 901 197,264,034 20.19 218,939 8.350 362.77 607 80.2 March 2009 1,980 422,418,674 43.24 213,343 8.433 410.75 599 79.3 April 2009 766 168,642,682 17.26 220,160 8.570 400.09 601 81.1 August 2009 1 173,076 0.02 173,076 5.625 353.00 708 80.0 October 2009 1 216,246 0.02 216,246 6.250 475.00 709 68.6 November 2009 3 615,376 0.06 205,125 8.100 356.00 655 65.7 December 2009 2 330,236 0.03 165,118 8.378 357.00 569 83.1 January 2010 13 2,728,183 0.28 209,860 7.842 358.00 620 79.0 February 2010 83 17,413,080 1.78 209,796 8.301 359.83 612 78.4 March 2010 105 21,643,771 2.22 206,131 8.002 402.29 621 76.7 April 2010 29 6,469,923 0.66 223,101 8.120 409.58 610 72.7 September 2010 1 342,000 0.04 342,000 6.250 342.00 672 63.3 July 2011 1 191,600 0.02 191,600 7.875 352.00 757 90.0 October 2011 2 717,579 0.07 358,789 7.119 355.00 645 66.2 November2011 1 646,294 0.07 646,294 6.750 356.00 720 75.9 December 2011 4 892,100 0.09 223,025 6.786 357.00 718 74.6 January 2012 5 1,635,947 0.17 327,189 6.675 358.00 684 68.0 February 2012 60 14,734,044 1.51 245,567 6.839 359.00 668 74.3 March 2012 151 37,794,972 3.87 250,298 6.893 385.34 665 72.2 April 2012 62 16,545,562 1.69 266,864 6.815 382.87 659 68.1 January 2013 1 194,995 0.02 194,995 6.125 346.00 728 49.4 October 2013 3 747,473 0.08 249,158 6.966 355.00 700 66.1 December 2013 2 464,800 0.05 232,400 6.359 391.85 708 69.4 January 2014 4 909,335 0.09 227,334 6.016 358.00 666 61.4 February 2014 5 1,281,601 0.13 256,320 6.223 381.65 701 62.1 March 2014 19 3,945,850 0.40 207,676 6.037 389.78 700 59.6 April 2014 2 357,500 0.04 178,750 5.997 450.63 711 68.1 November 2016 1 297,742 0.03 297,742 7.000 476.00 580 49.8 December 2016 1 150,000 0.02 150,000 6.250 357.00 763 13.6 January 2017 6 1,785,000 0.18 297,500 6.176 358.00 666 57.7 February 2017 17 4,442,623 0.45 261,331 6.182 359.00 702 64.0 March 2017 47 10,582,848 1.08 225,167 6.272 360.00 701 55.9 April 2017 17 3,949,150 0.40 232,303 6.154 374.22 697 55.5 Total 4,446 976,808,340 100.00 (1) The weighted average Next Adjustment Date for the Mortgage Loans in the Mortgage Pool as of the Cut-off Date is August 2009. 33 Interest Only Periods for the Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 3,431 699,600,403 71.62 203,906 8.502 405.56 594 78.9 36 5 1,228,000 0.13 245,600 6.732 359.29 703 63.9 60 714 200,483,992 20.52 280,790 7.965 359.46 636 81.5 84 3 733,400 0.08 244,467 7.377 351.70 690 68.3 120 293 74,762,545 7.65 255,162 6.490 359.98 690 66.8 Total 4,446 976,808,340 100.00 34
